Citation Nr: 0630891	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-06 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low 
back strain, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


(The issues of entitlement to an increased evaluation for 
right knee injury, status post anterior cruciate ligament 
reconstruction and arthroscopy, and entitlement to an 
increased evaluation for residuals of a left wrist fracture, 
status post open reduction and internal fixation, are the 
subject of a separate decision.)


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August to 
December 1985, and from August 1986 to August 1992.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO), which 
denied entitlement to the benefits on appeal.  

An August 2005 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to an evaluation in excess of 50 
percent for right knee disability, granted a separate rating 
for instability of the right knee, and denied an evaluation 
in excess of 10 percent for left wrist disability.  The Board 
decision remanded the issue of entitlement to a temporary 
total disability rating for left wrist fracture beyond 
October 31, 2002 to the RO for additional development.  

The veteran appealed the denials of entitlement to an 
increased evaluation for right knee disability and left wrist 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  The August 2005 Board decisions to deny 
entitlement to an evaluation in excess of 50 percent for 
right knee disability and entitlement to an evaluation in 
excess of 10 percent for left wrist disability were vacated 
and remanded by a Court Order in May 2006, based on a May 
2006 Joint Motion For Remand (Joint Motion), to address the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability and to refer the 
unadjudicated claim of entitlement to a clothing allowance to 
the RO for adjudication.  

The veteran was notified by VA letter in June 2006 that his 
appointed attorney had recently retired from the practice of 
law and could no longer represent the veteran before VA.  
Consequently, the veteran was given a choice as to whether 
she wanted to be represented by another accredited 
organization, whether she wished to represent herself, or 
whether she wished to appoint another attorney to represent 
her.  The letter said that, if she did not respond within 30 
days of the date of the letter, VA would assume that she 
wished to represent herself and would resume 


review of the appeal.  Since no response was received from 
the veteran within 30 days of the date of the letter, the 
case will now be adjudicated by the Board.

A letter was sent to the veteran on July 18, 2006, in which 
the veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of her 
appeal prior to the Board's readjudication.  According to a 
statement received by VA from the veteran later in July 2006, 
she did not have any additional argument or medical evidence 
to submit.  Consequently, the case is again before the Board 
for appropriate disposition.

Of record is a March 2003 VA Form 21-8678, Application for 
Annual Clothing Allowance.  Since there is no subsequent VA 
action on this application, the issue of an annual clothing 
allowance is referred to the RO for adjudication.

The issues on appeal are being remanded below to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter dated in March 2004 from the 
RO to the veteran discusses the "duty to notify" provisions 
of the VCAA and discussed the evidence needed to substantiate 
a claim for a increased rating, it does not discuss the 


evidence needed to substantiate a claim for a total 
disability rating.  Consequently, there is no notice to the 
veteran of the evidentiary requirements for substantiating 
the claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Id. 

The Board also notes that because the August 2005 Board 
action granted a separate rating for instability of the right 
knee, the TDIU issue cannot be addressed by the Board until a 
disability rating is assigned for instability of the right 
knee by the RO and the TDIU issue is then addressed by the 
RO.  

With respect to the issue of entitlement to an increased 
evaluation for mechanical low back pain, the Board concludes 
that the current medical evidence of record is inadequate for 
rating purposes because the recent evidence on file, 
including the May 2004 back examination conducted for VA 
purposes does not adequately address functional loss of use 
caused by the veteran's service-connected low back disorder.  
Consequently, the current nature and severity of the 
veteran's service-connected low back disorder is not adequate 
for appellate purposes.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2006).  

Based on the above, this case is remanded for the following 
actions:  

1.  The RO must review the claims files and 
ensure that all notice and development 
obligations have been satisfied in accordance 
with the provisions of 38 C.F.R. § 3.159 
(2006) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure that 
the veteran is given notification of any 
additional evidence to 


be provided by VA and of evidence that must 
be provided by the veteran, as well as 
notification of the evidentiary requirements 
for substantiating his claim for TDIU.  The 
RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to her 
service-connected low back, right knee, and 
left wrist disabilities, especially any 
treatment after August 2004, the date of the 
most recent medical evidence on file.  Then, 
with any necessary authorization from the 
veteran, VA must attempt to obtain copies of 
all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran of this, 
and she must then be given an opportunity to 
respond.   

3.  Thereafter, the RO must arrange for 
examination of the veteran to determine the 
current nature and severity of the veteran's 
service-connected low back disability.  The 
VA claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, must be 
accomplished; and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected mechanical low 
back strain.  The examiner must also provide 
findings on the range of motion of the 
thoracolumbar spine, with standard ranges 
provided for comparison purposes, and 


comment on whether there is any thoracolumbar 
spine weakness, fatigability, incoordination, 
or flare-ups.  If feasible, such findings 
must be portrayed in terms of degrees of 
additional loss of motion.  The examiner must 
identify any objective evidence of pain in 
the thoracolumbar spine and any functional 
loss associated with pain.  The examiner must 
also provide an opinion on the impact of the 
veteran's service-connected mechanical low 
back strain on her ability to work.  All 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in a 
typewritten report.

4.  The RO must inform the veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above, the RO must assign a 
separate disability evaluation for the 
veteran's service-connected instability of 
the right knee, readjudicate the veteran's 
claim for an increased rating for service-
connected mechanical low back strain, and 
then readjudicate the issue of entitlement to 
TDIU, taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If any 
benefit sought on appeal remains denied, the 
veteran must be 


provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

